Lucas App. No. L-12-1038, 2013-Ohio-3845. This cause is pending before the court as a jurisdictional appeal.
Upon consideration of the motion for admission pro hac vice of Michael T. Blotevogel, it is ordered by the court that the motion is granted. Pursuant to Gov.Bar R. XII(4), counsel shall file a notice of permission to appear pro hac vice with the Supreme Court’s Office of Attorney Services within 30 days of the date of this entry.
It is further ordered that counsel shall file a notice in this case, which has attached to it an unexpired certificate of pro hac vice registration, within 30 days of the date of this order. Failure to file the notice within 30 days shall result in automatic revocation of the pro hac vice status.